Citation Nr: 1235206	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO. 10-42 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1945 to January 1947.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The weight of competent and probative evidence of record preponderates against the Veteran having developed asbestosis or service or as a result of asbestos exposure in service.


CONCLUSION OF LAW

The criteria for service connection for asbestosis are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (however, the Veteran in this case is pro se, or representing himself) of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for asbestosis. A VCAA notice letter was sent in August 2009. This letter addressed the claim adjudicated herein, prior to the RO's initial adjudication of the claim by the appealed January 2010 decision. The Board finds that this VCAA letter adequately addressed the evidence required to support the claim. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. The VCAA letter also provided Dingess-type notice as to potential downstream issues of disability rating and effective date. To whatever extent Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection herein adjudicated is herein denied. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claims. Based on information provided by the Veteran, post-service treatment records were obtained from VA sources. Medical records from indicated sources were sought, and all records received were associated with the claims file. 

The record reflects that most service treatment records and service personnel files are absent from the claims file despite appropriate efforts by the RO to obtain these from official sources. The RO concluded that these records were lost or destroyed by fire. When a veteran's records have been destroyed, the VA has an obligation to search for alternative records which support the veteran's case. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Moreover, although there is a lack of service medical records, or for that matter, service personnel records, VA regulations provide that service connection may be shown through other evidence. Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (1994). This evidence may be private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etcetera. The evidence may also be statements provided by accredited military experts.

The RO by a November 2009 memorandum made an official determination of the unavailability of the Veteran's service personnel file, that procedures to obtain the personnel file had been correctly followed, that such efforts had been exhausted, that efforts to obtain service treatment or examination records had also been exhausted, and that any further efforts to obtain such records from official sources would be futile. The Veteran was duly notified, including by a November 2009 letter, that efforts to obtain these records had been exhausted and further efforts would be futile. The Veteran was then asked to submit any military records he had. The Veteran by a responsive November 2009 letter informed that he had no service treatment records or service personnel records to submit. The RO by an August 2011 letter further informed that efforts would be made to obtain alternative records from the Records Management Center, in St. Louis Missouri, if the Veteran provided a 90-day window of in-service treatment to allow for such a search. The RO also then asked the Veteran to submit alternative service-related evidence, such as "special orders, letters, commendations, or other military documents or records." The Veteran responded by an August 2011 statement, in effect, that he could not provide enough information to allow for a Records Management Center search. 
The Board is satisfied that VA requirements with regard to lost or destroyed service records have been met, and that any further such efforts would be futile. Cuevas; O'Hare; Smith. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by a SOC and SSOC. He was also provided the appropriate opportunity to respond. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the asbestosis claim, the Veteran was afforded a May 2012 VA examination for compensation purposes addressing the medical questions of etiology including as related to service, with due consideration of past records, the Veteran's medical and self-reported lay history, and clinical findings. The May 2012 examination sufficiently addressed, to the extent required for the Board's adjudication, the medical questions of diagnosis and causation as raised in this case for the Veteran's claimed asbestosis. The examiner supported his conclusions with analysis based on relevant evidence presented in this case, to include based on review of the record, inclusive of past examination and clinical findings and lay statements, and clinical examination. This medical report with its relevant findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination and its findings and conclusions against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that this May 2012 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the asbestosis claim adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. The Veteran has not presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. 

The Veteran has addressed his claim by submitted statements. There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein. 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Additionally, a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 


III. Claim for Service Connection for Asbestosis

At his May 2012 VA examination the Veteran asserted that he was exposed aboard ship to asbestos from loose asbestos insulation on pipes with loose fibers over two to three weeks when transported by ship in service, with the Veteran occupying a top bunk and thus closest to exposed fibers. He has otherwise contended in the course of appeal that he was exposed to asbestos that was present in service in barracks, in mess halls, and in a church. 

However, at his May 2012 VA examination for compensation purposes addressing his asbestosis claim, he also conceded that he was exposed to significant amounts of asbestos in his 23-year post-service career as a firefighter. He also reported having spent 10 years post service working in oil fields. The May 2012 VA examiner opined that there were insufficient opportunities of exposure to asbestos in service relative to the prolonged opportunities for exposure as a firefighter post service. The examiner accordingly opined that it was most likely that the Veteran's asbestos was due to his exposure as a firefighter, rather than due to his exposure in service, particularly emphasizing that the Veteran's reported exposure over reportedly perhaps 15 days aboard ship in service was insufficient in duration to have caused his asbestosis. 

The examiner noted that his opinion was consistent with that of a VA treating pulmonologist in June 2009 who considered the Veteran's history of reported exposures and also concluded that the asbestosis was most likely due to the Veteran's exposures in his work as a firefighter post service. 

While the Veteran is competent to assert when he was exposed to asbestos, the Board finds that these assertions were duly considered by the May 2012 VA examiner. The Veteran is not competent to address such a distinctly medical question as what asbestos exposures caused his asbestosis. Jandreau. 

The VA examiner in May 2012 provided a professional medical opinion based on consideration of the Veteran's assertion of considerable asbestos exposure while in service including while aboard ship over the course of approximately 15 days (a duration informed by the Veteran's assertions). The examiner also considered National Institutes of Health (NIH) medical or epidemiological research informing that significant exposure to asbestos over a multiple-month period was necessary to cause asbestos-related lung disease. The VA examiner concluded that the Veteran's 21-year career as a firefighter, as reflected by documented records, afforded considerably greater opportunity for asbestos exposure potentially causative of his asbestosis. The VA examiner's opinion is at once competent and credible in addressing etiology of the Veteran's asbestosis. Jandreau; Layno; Evans. The June 2009 treating VA pulmonologist's opinion is competent and credible for substantially the same reasons. Id. 

In the absence of other evidence tending to support an etiology from service of the Veteran's claimed asbestosis, the Board finds the opinions of the May 2012 VA examiner and the June 2009 VA treating pulmonologist to outweigh other evidence of record. Hence, the Board finds that the evidence preponderates against the Veteran's asbestosis having developed in service or otherwise being causally related to service. The weight of the evidence instead favors the conclusion that post-service asbestos exposure including particularly during his 20-plus year career as a firefighter was causative of his asbestosis. The preponderance of the evidence is thus against the claim for service connection for asbestosis. 38 C.F.R. § 3.303.


IV. Benefit-of-Doubt Rule, and Evaluative Duties 
When Service Medical Records are Presumed Destroyed

Where service medical records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board finds that it has here fulfilled these responsibilities. The Board has carefully explained the findings in this case, and has endeavored to consider the benefit of the doubt rule, but in this case there is simply an overwhelming weight of the evidence supporting post-service etiology of the Veteran's asbestosis, and hence the benefit-of-the-doubt rule does not apply to any of this claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for asbestosis is denied.


REMAND

In this case, the Veteran was afforded a VA examination for compensation purposes December 2009 addressing his claimed hearing loss and tinnitus. The Veteran informed of his service in Taegu, Korea, and was then exposed to artillery and other military-type noise, with duties including as infantry and driving a truck. While the Veteran erroneously characterized this interval to the examiner as during the Korean War, records of military assignment for the U.S. Army 1st Infantry Regiment nonetheless support assignment in Korea during a pre-Korean War interval from 1945 to 1949. 

The RO believed there was sufficient basis for obtaining a VA examination to address questions of etiology related to service of the Veteran's claimed hearing loss and tinnitus. Unfortunately, the VA examiner in December 2009 who conducted the audiology examination failed to provided needed opinions addressing the claimed disabilities and their etiology related to service. The examiner stated:

Without military audiometric records to review, it cannot be determined for certain whether this hearing loss and constant, bilateral tinnitus began during military service. It is impossible to rule out contributing factors from noise exposure that [the Veteran] encountered in his civilian work history. 

(emphasis added)

This opinion in effect concludes that a medical opinion of etiology related to service cannot be provided based on insufficient certainty due to the paucity of historical records. However, the level of certainty sought by this examiner is excessive for VA adjudicative purposes. VA need only determine whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are causally related to service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303. There is no requirement to arrive at a conclusion "for certain," as the examiner (erroneously) characterized the question. 

A new medical opinion is thus required addressing the claimed bilateral hearing loss and tinnitus, using the correct standard of probability, namely "at least as likely as not," or at least 50 percent probability. 38 U.S.C.A. § 5107(b). If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board notes that the December 2009 examiner also identified inflamed external ear canals and the need for Ear Nose and Throat (ENT) specialist care, which the examiner noted might improve the Veteran's hearing. There is thus presented a question of potential changed circumstances vis-à-vis the Veteran's bilateral hearing loss if he sought that recommended medical care following the December 2009 examination. A further examination is thus indicated including to review the clinical picture in light of this potential changed circumstance. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Afford the Veteran additional opportunity to submit evidence or argument in furtherance of his claims for service connection for bilateral hearing loss and tinnitus. 

2. With the Veteran's assistance, as appropriate, obtain any additional pertinent VA and private records, to include in particular any ENT treatment records and any additional treatment or examination records for the Veteran's bilateral hearing loss and tinnitus. 

3. Thereafter, afford the Veteran an audiology examination to address the nature and etiology of any current bilateral hearing loss and tinnitus. The examination should be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. The examiner is advised that the current examination to address bilateral hearing loss and tinnitus and their etiology related to service is required based on the prior, December 2009 VA audiology examiner addressing the wrong evidentiary standard. That examiner concluded that she could not state "for certain" that the Veteran's hearing loss and tinnitus were causally related to service. That opinion addressed the wrong standard of causation for VA adjudicative purposes. Rather, the examiner must address whether it is "at least as likely as not" (at least 50 percent probability) that the hearing loss and tinnitus are causally related to service. 

The examiner is also advised to consider the inflamed external ear canals noted upon the prior VA examination in December 2009, to review whether the Veteran subsequently received treatment for this condition, and to review whether this condition and/or its treatment impacts the Veteran's claimed hearing loss or tinnitus and whether it impacts questions of their etiology related to service. 

b. Additionally, while the Veteran erroneously reported to the prior examiner that he served in Korea during the Korean War, it appears possible - and should be accepted for purposes of this examination - that the Veteran was for a time in service stationed in Korea during his service from August 1945 to January 1947, and that he then experienced military operations-related noise exposures there, even though this was prior to the Korean War itself. Credible statements by the Veteran may serve to support the occurrence of prior events and the Veteran's subjective experiences.  For hearing loss, state the kind of hearing loss the veteran has and whether the type he has is typically caused by acoustic trauma, infection, the aging process, or the like.  If his particular type of hearing loss is one typically caused by acoustic trauma, and the nexus opinion is negative, the examiner must provide a narrative discussing why the acoustic trauma in service is not as likely as not the cause of any current hearing loss.  

c. Separately for the Veteran's bilateral hearing loss and tinnitus, the examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the Veteran's current disorder (bilateral hearing loss, tinnitus) developed in service or is otherwise causally related to service, or, contrarily, whether such a link to service is unlikely. The examiner should provide a complete explanation for his/her opinions. 

4. Thereafter, readjudicate the claims for service connection for bilateral hearing loss and tinnitus. If any of these claims is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


